Case 1:16-cr-00059-SEB-MJD Document 56 Filed 11/23/20 Page 1 of 8 PageID #: 381




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA



  UNITED STATES OF AMERICA                                Case Nos. 1:15-cr-213-SEB-MJD-01
                                                          and 1:16-cr-59-SEB-MJD-01

                                                          ORDER       ON     MOTION FOR
  v.                                                      SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)
  MARKEL GRAY                                             (COMPASSIONATE RELEASE)




        Upon motions of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

 in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

 in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,


 IT IS ORDERED that the motions are:


 ☒ DENIED.


 ☐ DENIED WITHOUT PREJUDICE.


 ☐ OTHER:


 ☒ FACTORS CONSIDERED: See attached opinion.
Case 1:16-cr-00059-SEB-MJD Document 56 Filed 11/23/20 Page 2 of 8 PageID #: 382




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                           )
                                                     )
                               Plaintiff,            )
                                                     )
                          v.                         )      No. 1:15-cr-00213-SEB-MJD-01
                                                     )
 MARKEL GRAY,                                        )     No. 1:16-cr-00059-SEB-MJD-01
                                                     )
                               Defendant.            )

                                             ORDER

        Defendant Markel Gray filed identical copies of the same motion in each of the above-

 captioned cases. Thus, the Court considers the motions together. Mr. Gray seeks compassionate

 release under § 603 of the First Step Act of 2018, which is codified at 18 U.S.C. § 3582(c)(1)(A).

 He asks the Court to order his immediate release. For the reasons explained below, his motions are

 DENIED.

 I.     Background

        In June 2018, Mr. Gray pled guilty to one count of possession of a firearm by a previously

 convicted felon, in violation of 18 U.S.C. § 922(g)(1); one count of interference with commerce

 by robbery, in violation of 18 U.S.C. § 1951(a); and one count of brandishing a firearm during and

 in relation to a crime of violence, in violation of 18 U.S.C. § 1951(A). Dkts. 43, 45 in Case No.

 1:15-cr-213-SEB-MJD-01; dkts. 41, 43 in Case No. 1:16-cr-59-SEB-MJD-01. The Court

 sentenced Mr. Gray to a total of 130 months of imprisonment, representing concurrent 46-month

 sentences for the felon-in-possession and robbery counts and a consecutive 84-month sentence for

 the brandishing-a-firearm count. Id. The Court also imposed concurrent terms of 3 years of

 supervised release on all counts. Id.
                                                 2
Case 1:16-cr-00059-SEB-MJD Document 56 Filed 11/23/20 Page 3 of 8 PageID #: 383




         Mr. Gray is 24 years old. He is currently incarcerated at FCI Gilmer in Glenville, West

 Virginia. As of November 17, 2020, the BOP reports 105 active cases of COVID-19 among

 inmates and 3 cases among staff at FCI Gilmer; it also reports that 19 inmates and 3 staff members

 at FCI Gilmer have recovered from the virus. See https://www.bop.gov/coronavirus/ (last visited

 Nov. 17, 2020).

         In September 2020, Mr. Gray represents that he had been in custody for 4 years and 9

 months. Dkt. 52 at 3.1 The BOP lists Mr. Gray's release date as April 20, 2025.

         On August 27, 2020, Mr. Gray filed a pro se motion seeking appointment of counsel for

 purposes of filing a motion for compassionate release. Dkt. 50. The Court denied the motion

 without prejudice because it did not show that Mr. Gray was entitled to compassionate release or

 that the interests of justice supported appointing counsel. Dkt. 51. The Court informed Mr. Gray

 that he could pursue a motion for compassionate release by completing and returning the Court's

 form compassionate release motion. Id. Mr. Gray return a completed form compassionate release

 motion on September 14, 2020. Dkt. 52. 2 The United States responded on October 1, 2020, dkt.

 54, and Mr. Gray replied on November 4, 2020, dkt. 55. Thus, the motions are ripe for decision.

 II.     Discussion

          Mr. Gray seeks immediate release based on "extraordinary and compelling reasons" as set

 forth in 18 U.S.C. § 3582(c)(1)(A)(i). Dkt. 52. The Court understands Mr. Gray to be arguing that

 he is at an increased risk of experiencing severe symptoms if he contracts COVID-19 because he

 suffers from asthma for which he uses an inhaler, pre-diabetes, epilepsy seizure disorder, and major



         1
            Mr. Gray made identical filings in both cases. For ease of reference, this citation and all remaining
 citations in this Order are to the docket in case No. 1:16-cr-59-SEB-MJD-01, unless otherwise noted.
          2
            Mr. Gray did not renew his request for appointment of counsel in the form motion. To the extent
 that his renewed motion can be construed as a renewed request for appointment of counsel, the Court
 concludes that the interests of justice do not support appointing counsel for the reasons stated in this Order.

                                                        3
Case 1:16-cr-00059-SEB-MJD Document 56 Filed 11/23/20 Page 4 of 8 PageID #: 384




 depressive disorder. Dkt. 52 at 2, 4; dkt. 55; see also dkt. 54-2 at 2 (showing diagnosis of asthma).

 He notes that he has incurred only two disciplinary write-ups during his incarceration and that he

 has completed a number of courses. Dkts. 55 at 1. In response, the United States contends that Mr.

 Gray has not shown extraordinary and compelling reasons warranting a sentence reduction. Dkt.

 54. It also argues that Mr. Gray would present a danger to the public if he were released and that

 the § 3553(a) factors do not favor release. Id.

        Title 18 U.S.C. § 3582(c) guides the analysis, providing in relevant part as follows:

        [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
        of the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant's facility, whichever is earlier[3], may reduce the term of imprisonment
        (and may impose a term of probation or supervised release with or without
        conditions that does not exceed the unserved portion of the original term of
        imprisonment), after considering the factors set forth in section 3553(a) to the
        extent that they are applicable, if it finds that—

                (i) extraordinary and compelling reasons warrant such a reduction . . . and
        that such a reduction is consistent with applicable policy statements issued by the
        Sentencing Commission . . . .

 18 U.S.C. § 3582(c)(1)(A).

        Congress directed the Sentencing Commission to "describe what should be considered

 extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

 and a list of specific examples." 28 U.S.C. § 994(t). Thus, the Sentencing Commission

 promulgated a policy statement regarding compassionate release reflected at § 3581(c), set out in

 United States Sentencing Guidelines ("US.S.G.") § 1B1.13 and the accompanying Application

 Notes. That policy statement has not been updated to reflect that defendants (and not just the




        3
            The United States has waived the exhaustion requirement in this case. Dkt. 54 at 9.

                                                       4
Case 1:16-cr-00059-SEB-MJD Document 56 Filed 11/23/20 Page 5 of 8 PageID #: 385




 Bureau of Prisons) ("BOP") may move for compassionate release, 4 but courts have consistently

 relied on U.S.S.G. § 1B1.13 for guidance as to the "extraordinary and compelling reasons" that

 might warrant sentence reductions. E.g., United States v. Casey, 2019 WL 1987311, at *1 (W.D.

 Va. 2019); United States v. Gutierrez, 2019 WL 1472320, at *2 (D.N.M. 2019); United States v.

 Overcash, 2019 WL 1472104, at *2-3 (W.D.N.C. 2019). Generally speaking, the identity of the

 movant (whether it is an inmate or the BOP) does not impact the Court's consideration of the

 applicable factors.

         Pursuant to § 1B1.13 and the statutory directive in § 3582(c)(1)(A), the compassionate

 release decision is premised on certain specific findings. First, the Court must address whether

 "[e]xtraordinary and compelling reasons warrant the reduction" and whether the reduction is

 otherwise "consistent with this policy statement." U.S.S.G. § 1B1.13(1)(A), (3). Second, the

 Court must determine whether Mr. Gray is "a danger to the safety of any other person or to the

 community, as provided in 18 U.S.C. § 3142(g)." U.S.S.G. § 1B1.13(2). Finally, the Court must

 consider and weigh the § 3553(a) factors, "to the extent they are applicable." U.S.S.G. § 1B1.13.

         Subsections (A)-(C) of Application Note 1 to § 1B1.13 identify three specific "reasons"

 that qualify as "extraordinary and compelling": (A) terminal illness diagnoses or serious conditions

 from which a defendant is unlikely to recover and which "substantially diminish[]" the defendant's

 capacity for self-care in prison; (B) aging-related health decline where a defendant is over 65 years

 old and has served at least ten years or 75% of his sentence, whichever is less; or (C) certain family

 circumstances. U.S.S.G. § 1B1.13, Application Note 1(A)–(C). Subsection (D) adds a catchall



 4
  Until December 21, 2018, only the BOP could file a motion for sentence reduction under
 §3582(c)(1)(A). The First Step Act of 2018, which became effective on December 21, 2018, amended
 §3582(c)(1)(A) to allow inmates to bring such motions directly, after exhausting administrative remedies.
 See 1 Pub. L. No. 115-391, 132 Stat. 5194, 5239 (2018) (First Step Act § 603(b)).


                                                    5
Case 1:16-cr-00059-SEB-MJD Document 56 Filed 11/23/20 Page 6 of 8 PageID #: 386




 provision covering "extraordinary and compelling reason[s] other than, or in combination with,

 the reasons described in subdivisions (A) through (C)." Id., Application Note 1(D). The Court

 determines whether the facts qualify as extraordinary and compelling under the catchall provision.

 See United States v. Norris, No. 1:08-cr-170-SEB-TAB-01, dkt. 99 (S.D. Ind. Nov. 10, 2020).

        Mr. Gray does not suggest that Subsections (A)-(C) of Application Note 1 to § 1B1.13

 apply to him. Dkt. 52 at 2, 6. Thus, the question is whether the catchall provision for extraordinary

 and compelling reasons applies in this case. The Court concludes that it does not.

        The risk that Mr. Gray faces from the COVID-19 pandemic is not an extraordinary and

 compelling reason to release him. While the Court sympathizes with Mr. Gray's fear of contracting

 the virus, the general threat of contracting COVID-19 is not an extraordinary and compelling

 reason warranting a sentence reduction. See United States v. Raia, 954 F.3d 594, 597 (3d Cir.

 2020) ("[T]he mere existence of COVID-19 in society and the possibility that it may spread to a

 particular prison alone cannot independently justify compassionate release, especially considering

 BOP's statutory role, and its extensive and professional efforts to curtail the virus's spread.");

 United States v. Jackson, No. 1:18-cr-314-RLY-MJD01, dkt. 33 (S.D. Ind. Aug. 12, 2020)

 (concluding that the general threat of contracting COVID-19 is not an extraordinary and

 compelling reason warranting a sentence reduction).

        And, while Mr. Gray suffers from some medical conditions, they do not place him at

 increased risk of suffering severe symptoms if he contracts COVID-19. Pre-diabetes, epilepsy,

 and major depressive order are not conditions that increase the risk of severe COVID-19

 symptoms. See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

 medical-conditions.html#heart-conditions (last visited Nov. 17, 2020). Moderate-to-severe asthma

 may increase the risk of severe COVID-19 symptoms, id., but there is no evidence that Mr. Gray's



                                                  6
Case 1:16-cr-00059-SEB-MJD Document 56 Filed 11/23/20 Page 7 of 8 PageID #: 387




 asthma is moderate, let alone severe. To the contrary, medical records from September 2020 show

 that Mr. Gray uses his inhaler (described in the records as "SABA," an abbreviation for short-

 acting beta-antagonist) only when working out and that he has been instructed not to use his inhaler

 daily. Dkt. 54-2 at 1, 35; see also id. at 4 (stating that Mr. Gray complains of shortness of breath

 while playing basketball and diagnosing Mr. Gray with exercise-induced asthma). Such symptoms

 do   not   qualify   as   even   moderate     asthma.   See    https://www.uofmhealth.org/health-

 library/hw161158 (last visited Nov. 17, 2020) (summarizing symptoms of moderate and severe

 asthma; stating that asthma is considered moderate if any of the following are true of the patient's

 condition without treatment: daily symptoms or daily inhaler use; symptoms interfere with daily

 activities; nighttime symptoms occur more than one time a week but do not happen every day;

 lung function tests are abnormal (more than 60% to less than 80% of expected value) and PEF

 varies more than 30% from morning to afternoon). This Court has consistently denied motions for

 compassionate release from defendants—like Mr. Gray—who are not at an increased risk of

 developing severe symptoms if they contract COVID-19, even when they are incarcerated in a

 "hotspot" for COVID-19 infections. See United States v. Dyson, 2020 WL 3440335, at *3 (S.D.

 Ind. June 22, 2020) (collecting cases).

        Finally, Mr. Gray is to be commended for having good conduct and for his efforts at

 rehabilitation. But rehabilitation alone cannot be an extraordinary and compelling reason

 warranting a sentence reduction. See 28 U.S.C. § 994(t).

        Given the Court's determination that Mr. Gray has not shown extraordinary and compelling

 reasons to justify his release, the Court discusses the § 3553(a) factors and whether Mr. Gray is a

 danger to the community only briefly. Mr. Gray robbed a firearms store with two other people.

 Dkt. 42 at 5 (Presentence Investigation Report). All three robbers were armed with semi-automatic



                                                  7
Case 1:16-cr-00059-SEB-MJD Document 56 Filed 11/23/20 Page 8 of 8 PageID #: 388




 handguns. Id. After entering the store, Mr. Gray jumped the counter, grabbed an employee, and

 struck the employee on the head with his handgun. Id. The three robbers stole 44 firearms and

 ammunition, for a total loss of over $15,000. Id. at 5–6. These crimes are extremely serious and

 warrant a significant sanction, but Mr. Gray has served less than 5 years and only a little more

 than half of his sentence. Mr. Gray's criminal history also shows a previous felony conviction for

 robbery, and he committed the offenses in this case while on parole for that robbery conviction.

 Id. at 5, 10. While the Court commends Mr. Gray for his good conduct and efforts at rehabilitation,

 it cannot find that Mr. Gray would not be a danger to the community if released. Likewise, it

 cannot conclude that the § 3553(a) factors weigh in favor of release at this time, despite the fact

 that Mr. Gray faces some risk from the COVID-19 pandemic.

        III.     Conclusion

        For the reasons stated above, Mr. Gray's motions for compassionate release, dkt. [53] in

 Case No. 1:15-cr-213-SEB-MJD-01, and dkt. [52] in Case No. 1:16-cr-59-SEB-MJD-01, are

 denied.

        IT IS SO ORDERED.


        Date:       11/23/2020                        _______________________________
                                                        SARAH EVANS BARKER, JUDGE
                                                        United States District Court
                                                        Southern District of Indiana
 Distribution:

 All Electronically Registered Counsel

 Markel Gray
 Reg. No. 14500-028
 FCI Gilmer
 Federal Correctional Institution
 P.O. Box 6000
 Glenville, WV 26351

                                                 8
